39 F.3d 1176
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Early L. HARRIS, Petitioner Appellant,v.Carol Pavilack GETTY, Chairman, United States ParoleCommission;  Catherine Hawks, Director, Bureau of Prisons;Janet Reno, United States Attorney General;  CarolynRickards, Warden, Federal Correctional InstitutionPetersburg, Respondents Appellees.
No. 94-6846.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994.Decided Nov. 15, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-94-462)
Early L. Harris, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his Bivens* action, properly construed by the court as a petition under 28 U.S.C. Sec. 2241 (1988), and denying his Fed.R.Civ.P. 59(e) motion for reconsideration.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harris v. Getty, No. 94-462 (E.D. Va.  May 23, 1994, July 27, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)